Orí Motion For Rehearing.
In its motion for rehearing, respondent calls attention to the 1945 Amendment of Section 14572, R. S. 1939 (Laws 1945, p. 1127) which is the first section of the Library Act. This amendment authorizes a maximum levy of six cents on one hundred dollars valuation annually, “of the assessed valuation of all taxable property in the city,” in cities of 600,000 population or over. Respondent argues that the authority to levy a tax for that purpose on intangible property lapsed when this amending act became effective; and that, at most, after 1946, the Library could not be entitled to more than 4/266 of the revenue 'from taxes on intangibles (the rate voted under the old statute) and not 6/266 (the rate authorized thereafter at the 1946 election) because they claim' the amended statute necessarily limited the tax to real and tangible personal property.
However, we think this statute authorizes the fixing of the rate of levy and does not determine whether or not it applies to intangible tax collections’. The Constitution (Sec. 4c, Art. X) requires the return of the intangible tax “to the counties and other political subdivisions of - their origin, in proportion to the respective local rates of levy.” The other 1945 Acts, cited in our opinion, provide how this shall be done. Harmonizing all of these provisions, we think it is clear that the rate of taxation on the assessed valuation •of property, subject to ad valorem taxation, is intended to provide the basis for determining the amount and use of intangible tax revenue returned to each political subdivision; and we so rule.
Respondent also says that in the last parapraph of the opinion we incorrectly assumed that the 40/266 levied for bond retirement, was directly voted by the people, citing State ex rel. City of Columbia v. Allen, 183 Mo. 283, 82 S. W. 103, holding the City Council has the duty to fix a levy sufficient to provide the interest and sinking fund required to pay the indebtedness authorized *331by tbe people. Of course, it is tbe indebtedness that is voted on by the people and not [608] the rate of levy necessary to pay it; and that levy depends to some extent upon the rate of interest and financial market for the City’s bonds. Nevertheless, the basis of such a levy is the vote of the people authorizing the indebtedness; and certainly a levy made for such a purpose should be used for that purpose.
The motion for rehearing is overruled.
All concur.